ACCEPTED
                                                                             03-14-00578-CR
                                                                                     6527835
                                                                  THIRD COURT OF APPEALS
                                                                             AUSTIN, TEXAS
                                                                        8/17/2015 3:29:19 PM
                                                                           JEFFREY D. KYLE
                                                                                      CLERK
                     NO. 03-14-00578-CR


                    COURT OF APPEALS                       FILED IN
                                                    3rd COURT OF APPEALS
                                                        AUSTIN, TEXAS
                         FOR THE                    8/17/2015 3:29:19 PM
                                                      JEFFREY D. KYLE
                                                            Clerk
            THIRD SUPREME JUDICIAL DISTRICT



                 DANIEL RAYMOND VADNAIS,
                           Appellant

                            VS.


                   THE STATE OF TEXAS,
                          Appellee


                      APPEAL FROM
           THE 22ND JUDICIAL DISTRICT COURT
                   HAYS COUNTY, TEXAS
            TRIAL COURT CAUSE NO. CR-13-0651



 MOTION FOR LEAVE TO FILE UNTIMELY APPELLEE'S BRIEF




                           Whitney L. Borgman
                           Assistant Criminal District Attorney
                           712 S. Stagecoach Trail, Suite 2057
                           San Marcos, Texas 78666
ORAL ARGUMENT IS           ph; (512) 393-7600 / Fax: (512) 393-2246
 NOT REQUESTED             state Bar No. 24082224
                           Whitney.borgnian@co.hays.tx.us
                           Attorney for the State of Texas
TO THE HONORABLE JUSTICES OF THE THIRD COURT OF APPEALS:
            )


       Now comes Appellee, the State of Texas, and files this Motion for Leave to
File an Untimely Appellee's Brief, and in support states the following:

   1. Appellee's Brief was due on July 31, 2015.

   2. Attorney for the Appellee, Whitney L. Borgman began working for the Hays

      County District Attorney's Office on June 1, 2015 and attended CLE trainings

      July 20-24, 2015 and August 5, 2015 and was out of the office.

   3. This Motion is not sought for delay, but so justice may be served.

   4. For the foregoing reason, the undersigned attorney hereby requests leave to

      untimely files this Appellee's Brief pursuant to Texas Rules of Appellate

      Procedure, Rule 38.6, which provides modifications of filing time.




                                       Respectfully submitted,




                                       Whitney L. BojJman
                                       Asst. Criminal District Attorney
                                       Hays County Government Center
                                       712 S. Stagecoach Trail, Suite 2057
                                       San Marcos, Texas 78666
                                       Ph: (512) 393-7600/Fax: (512) 393-2246
                                       State Bar No. 24082224
                                       whitney.borgman@co.hays.tx.us
                                       Attorney for the State of Texas
                         CERTIFICATE OF SERVICE

      I herebycertifythat a true copy of the foregoing motion has been e-delivered
to:


Dal Ruggles
1103 Nueces
Austin, Texas 78701
dal@ruggleslaw.com

On this the 17th day of August, 2015.




                                               litney L. Borgjnan
                                            Asst. Criminal Sistrict Attorney